COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-055-CV
 
A.
RAY LEWIS, D.O.                                                            APPELLANT
 
                                                   V.
 
PATRICIA
WEBB COFFEY, INDIVIDUALLY,                                APPELLEES
AS LEGAL REPRESENTATIVE
AND HEIR 
OF THE ESTATE OF MABLE
ANN WEBB, 
DECEASED; AND CHARLES
WILLIAM 
WEBB, INDIVIDUALLY, AS
LEGAL 
REPRESENTATIVE AND HEIR
OF THE 
ESTATE OF MABLE ANN WEBB, DECEASED
                                               ----------
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------




We have considered the parties= AJoint
Motion To Set Aside Or Vacate The Judgment And To Remand.@  It is the court=s
opinion that the motion should be granted. 
Accordingly, without regard to the merits, we vacate the trial court=s
judgment as to appellant A. Ray Lewis, D.O. only and remand the case to the
trial court for rendition of a judgment in accordance with the parties=
settlement agreement.  See Tex. R.
App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.
2d 387, 388 (Tex. 1995).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  June 4, 2009




[1]See Tex. R. App. P. 47.4.